Citation Nr: 0934079	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-37 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a low back disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1966 to 
November 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which found that new and material 
evidence had not been received sufficient to reopen 
previously denied claims for service connection for left knee 
and low back disorders.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the previously denied claims for service 
connection for left knee and low back disabilities has indeed 
been received.  The de novo issues of entitlement to service 
connection for left knee and low back disorders are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for 
left knee and low back disorders.  The Veteran was notified 
of the decision and of his appellate rights, but he did not 
initiate an appeal.

2.  The additional evidence received since the September 1994 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claims for service 
connection for left knee and low back disorders.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
September 1994 rating decision which is sufficient to reopen 
the claims for service connection for left knee and low back 
disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claims for 
service connection for left knee and low back disorders, no 
further discussion of the VCAA is required with respect to 
these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis - New and Material Evidence

The RO initially denied service connection for a left knee 
disorder and for a low back disorder in a September 1994 
rating decision.  The RO notified the Veteran of that 
decision, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of these claims.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed an application to reopen his previously 
denied claims for service connection for left knee and low 
back disorders in May 2005.  Because the Veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

Specifically, according to the new law, a claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Left Knee Disorder

The RO previously denied service connection for a left knee 
disorder in the aforementioned September 1994 rating decision 
because evidence at the time showed in-service treatment for 
a temporary condition and no permanent residual disability.  
Evidence of record at the time of that decision consisted of 
the Veteran's original claim application, his STRs, a VA 
general examination report dated in May 1994, a VA orthopedic 
examination report dated in May 1994, and a VA X-ray report 
dated in May 1994.  

The additional evidence received since the September 1994 
rating decision consists of private treatment records from 
Dr. R.D.B., dated in April 2005; private treatment records 
from Christus-St. Patrick's Hospital, dated from July 2001 
and from October 2006 to December 2006; private treatment 
records from Dr. J.K., dated from March 1999 to February 
2007; private treatment records from Open Air MRI dated in 
February 2005; private treatment records from South Ryan MRI 
dated in February 2005; medical records from SSA; a VA 
general examination report dated in April 2008; and 
statements from the Veteran and his representative.    

Upon reviewing the evidence received since the September 1994 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, private 
treatment records indicate diagnoses of osteoarthritis and 
chondromalacia in the Veteran's left knee.  See, e.g., 
private treatment record from South Ryan MRI dated in 
February 2005; and private treatment record from Dr. R.D.B., 
dated in April 2005.  
  
Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran currently has a 
left knee disorder.  This evidence is new, not cumulative, 
and relates directly to an unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, as new and material 
evidence has been received, the Veteran's claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

B.  Low Back Disorder

The RO previously denied service connection for a low back 
disorder in the aforementioned September 1994 rating decision 
because evidence at the time showed in-service treatment for 
a temporary condition and no permanent residual disability.  
Evidence of record at the time of that decision consisted of 
the Veteran's original claim application, his STRs, a VA 
general examination report dated in May 1994, a VA orthopedic 
examination report dated in May 1994, and a VA X-ray report 
dated in May 1994.  

The additional evidence received since the September 1994 
rating decision consists of private treatment records from 
Dr. R.D.B., dated in April 2005; private treatment records 
from Christus-St. Patrick's Hospital, dated from July 2001 
and from October 2006 to December 2006; private treatment 
records from Dr. J.K., dated from March 1999 to February 
2007; private treatment records from Open Air MRI dated in 
February 2005; private treatment records from South Ryan MRI 
dated in February 2005; medical records from SSA; a VA 
general examination report dated in April 2008; and 
statements from the Veteran and his representative.    

Upon review of this additional evidence that has been 
received since the September 1994 rating decision, the Board 
finds that such evidence is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).  Specifically, private 
treatment records indicate diagnoses of spondylolisthesis, 
bulging disc, and bilateral pars defect with grade I 
anterolisthesis in the Veteran's lower back.  See, e.g., 
private treatment record from LC Imaging dated in March 2001; 
private treatment record from Christus-St. Patrick's Hospital 
dated in July 2001; private treatment record from Open Air 
MRI dated in February 2005; and private treatment record from 
Dr. R.D.B., dated in April 2005.  Furthermore, a letter from 
Dr. R.D.B., dated in April 2005, indicated a possible nexus 
between the Veteran's current low back disorder and his 
military service.  See private treatment record from Dr. 
R.D.B., dated in April 2005.  
  
Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran currently has a low 
back disorder that may be related to service.  This evidence 
is new, not cumulative, and relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, as new and material evidence has been received, 
the Veteran's claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

As new and material evidence has been received, the 
previously denied claim for service connection for a left 
knee disorder is reopened.  To this extent, the appeal is 
granted.  

As new and material evidence has been received, the 
previously denied claim for service connection for a low back 
disorder is reopened.  To this extent, the appeal is granted.  


REMAND

Before addressing the merits of the issues regarding the 
Veteran's left knee and low back, the Board finds that 
additional evidentiary development of these issues is 
required.

First, with regard to the VCAA, the Board finds that a 
corrective VCAA notice letter addressing the de novo claims 
for service connection for left knee and low back 
disabilities should be sent to the Veteran.  

Next, with regard to both disabilities on appeal, post-
service treatment records associated with the claims file are 
incomplete.  In this regard, VA's duty to assist includes 
obtaining records of the Veteran's relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any record of treatment for his left knee and low back may be 
relevant to the Veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The Veteran also has to be 
apprised of this.  Thus, a remand is warranted to obtain 
these records.

Additionally, the Veteran should be scheduled for another VA 
examination of his left knee and of his low back to obtain 
medical nexus opinions concerning the etiology of his left 
knee and low back disorders.  In disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4). 

With regard to the Veteran's left knee disorder, a review of 
STRs indicates that the Veteran received treatment, including 
physical therapy, for problems with his left knee on several 
occasions in March 1977, December 1986, and March 1987.  The 
impression given in December 1986 was mild chondromalacia 
patella.  On his separation examination in September 1987, 
the Veteran also reported having experienced a bad knee 
during service.

Post-service, records of evidence reflect no complaints of 
left knee pain until February 2005, when the Veteran was 
found to have chondromalacia involving the patella, 
consistent with some degeneration.  See private treatment 
record from South Ryan MRI dated in February 2005.  
Subsequently, he also was found to have osteoarthritis in the 
left knee.  See private treatment record from Dr. R.D.B., 
dated in April 2005.  

Thus, in light of the medical evidence showing treatment for 
mild chondromalacia of the left knee in service, a current 
diagnosis of chondromalacia in the left knee, suggesting a 
possible connection between the Veteran's in-service 
treatment for his left knee and his current diagnosis, and 
the Court's decision in McLendon, a comprehensive VA medical 
examination and opinion are needed to determine whether his 
current left knee disorder is traceable back to his military 
service.  

With regard to the Veteran's low back disorder, also pursuant 
to McLendon, supra, he should be scheduled for a VA 
examination to obtain a medical opinion concerning the 
current nature and etiology of any current low back disorder.  
A review of STRs indicates that the Veteran complained of 
acute low back pain in October 1969, and was hospitalized.  
He was diagnosed with acute lumbo-sacral muscular strain at 
the time.  He also received treatment for problems with his 
low back on several occasions in 1966 and 1977.  On his 
separation examination in September 1987, the Veteran 
reported the back injury he sustained in October 1969.

Post-service, records of evidence reflect no complaints of 
low back problem until March 2001, when the Veteran was found 
to have a bulging disc and grade I anterolisthesis.  See 
private treatment record from LC Imaging dated in March 2001.  
Subsequently, he also was found to have spondylolisthesis.  
See, e.g., private treatment record from Christus-St. 
Patrick's Hospital dated in July 2001 and private treatment 
record from Dr. R.D.B., dated in April 2005.  

Additionally, the Veteran has submitted a medical opinion 
suggesting a possible link between any current low back 
disorder and in-service treatment for his low back.  
Specifically, a statement from Dr. R.D.B., dated in April 
2005, indicated that the Veteran's problems with his 
spondylolisthesis dates back to his military service.  See 
statement from Dr. R.D.B., dated in April 2005.  

However, the Board finds the nexus opinion provided by Dr. 
R.D.B. mentioned above to be limited in probative value 
because it appears the physician merely provided the medical 
nexus opinion based on the Veteran's reported medical 
history.  In this regard, medical history provided by a 
Veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, also of note is that the Court has held that VA 
cannot reject a medical opinion simply because it is based on 
a history supplied by the Veteran; the critical question is 
whether that history was accurate and credible.  Kowalski, 
supra, 19 Vet. App. at 171; Coburn, supra, 19 Vet. App. at 
432.  

In this case, the Board finds that a VA examination of the 
Veteran's low back is warranted in order to determine whether 
any current low back disorder exists and whether a link 
exists between any low back disorder and the Veteran's 
military service.  Here, there is evidence of in-service 
treatment for low back injuries and problems, as well as 
evidence of a current diagnosis of a low back disorder and a 
possible link between the Veteran's low back disorder and his 
military service.   Thus, a current VA examination would 
determine whether the any current low back disorder is 
related to military service. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA 
notification letter pertaining to his 
claims for service connection for left 
knee and low back disabilities.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, Pelegrini 
v. Principi, and Dingess/Hartman 
v. Nicholson, supra.  
 
2.  Obtain all records of VA treatment 
that the Veteran may have received for his 
left knee and low back disorders since 
discharge from service until the present.  
Further, contact the Veteran to identify 
all private physicians from whom he has 
received treatment for the disabilities 
mentioned above since February 2007.  If 
any private treatment records exist, the 
RO also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of any current left knee 
disorder.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate 
(a) whether the Veteran has any current 
left knee disorder, and, (b) if so, 
whether it is at least as likely as not 
(50 percent or more probable) the 
Veteran's left knee disorder is related to 
his military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

4.  Also, arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current back 
disorder.  The Veteran is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may 
have adverse consequences for his claim.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment. 

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran currently has any low back 
disorder, and if so, whether it is at 
least as likely as not that any current 
low back disorder is related to his 
military service.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

5.  Upon completion of this additional 
development, readjudicate the Veteran's 
claims for service connection for left 
knee and low back disorders.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.   

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2008).  The Veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


